DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application, Amendments, and/or Claims
	Applicant’s response of 16 June 2022 is acknowledged. Claims 4, 6, 10, 11, 13, 21, 25, and 27 were amended. Claims 2 and 3 were cancelled. Claims 29-41 are new. Claims 1, 4-6, 8-27, and 29-41 are pending and under examination.

Withdrawn Objections/Rejections
	Claim 3 was objected to for containing reference to tables in the specification. The cancellation of claim 3 has rendered the objection moot and the objection is withdrawn.
	The specification was objected to for containing nucleic acid sequences that were not identified by SEQ ID NO:s. Applicant’s amendment to the specification has overcome the objection and the objection is withdrawn.
	Claims 2, 3, and 10 were rejected under 35 USC 112(a) for failing to comply with the written description requirement. The cancellation of claims 2 and 3 have rendered the rejection of these claims moot and the rejections are withdrawn. Applicant’s amendment to claim 10 has overcome the rejection of the claim and the rejection is withdrawn.
	Claims 20, 21, 26, and 27 were provisionally rejected under nonstatutory double patenting in view of claims 21 and 27 of copending application No. 16/759,722. With the response of 16 June 2022, applicant submitted a terminal disclaimer overcoming the rejection and the rejection is withdrawn. It is noted that applicant’s representative, Hanchao Zhao, was contacted on 28 June 2022 to inquire about a terminal disclaimer for copending application No. 16/759,722. Further guidance has indicated that allowance of the instant application does not require the copending application to already contain a terminal disclaimer. 

Allowable Subject Matter
Claims 1, 4-6, 8-27, and 29-41 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
Antibodies and antigen-binding fragments that bind to PD-L1 are well known in the art; however, the antibody sequences of the instant invention are free of the prior art and were therefore determined to be novel and non-obvious. The following is considered to be the closest prior art:

US 2017/0355770 A1 (AskGene Pharma Inc. et al) 14 DEC 2017
‘770 teaches antibody structures which bind to PD-L1 including HCDRs 1-3, LCDRs 1-3, and heavy and light variable domains (claims 1-7). ‘770 further teaches humanized variants of the antibodies (claims 6-10) and that they can be bispecific further comprising binding domains which bind to TGF-Beta, TIGIT, LAG3, TIM3, CD39, or CD73 (claim 11). ‘770 teaches the nucleic acid sequence which encodes the antibodies as well as pharmaceutical compositions (claims 11-14)  and methods of treating cancer with the compositions (claim 15). However, the structures taught by ‘770 differ from those of the instant application.

US 2017/0204184 A1 (CB Therapeutics, Inc) 20 JUL 2017
‘184 teaches isolated antibody or fragments that of that bind to PD-L1 and teaches structures including HCDRs 1-3, LCDRs 1-3, and heavy and light chain variable regions (claims 1-21). ‘184 teaches that the antibody or fragment is selected from a monoclonal antibody, an scFv, a Fab fragment, an Fab’ fragment, and an F(ab)’ fragment (claim 24) and that the antibody can be linked or conjugated to another therapeutic agent (claim 25). ‘184 further teaches methods of making the antibody/antigen fragments using polynucleotides, vectors and host cells (claims 37-39), pharmaceutical compositions (claim 36), and methods of use for treating cancer (claims 43-46).  However, the structures taught by ‘184 differ from those of the instant application.

US 2016/0108123 A1 (Novartis, AG et al) 21 APR 2016
‘123 teaches isolated molecules capable of binding to PD-L1 and teaches structures including HCDRs 1-3, LCDRs 1-3, and heavy and light chain variable domains (claims 5-74). ‘123 further teaches  the antibody as a fragment which is a Fab, F(ab’)2, Fv, or ScFv and methods of isolating the antibody comprising a vector and a host cell (claims 122-123). ‘123 further teaches methods of treating cancer or an infectious disease with the antibody (claim 126). However, the structures taught by ‘123 differ from those of the instant application.

In prior art searches of the CDR combinations taught by the instant application, no matching structures were identified. Based on the nature of antibody functionality and the sensitivity of antibody affinity to variations in the amino acid sequences, it would not have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the teachings of these references to include the exact antibody structures disclosed in the instant application without undergoing a significant amount of trial and error experimentation. Therefore, it was concluded that there is no teaching, suggestion, or motivation in the prior art to create the antibody structures of the instant application.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY L BUTTICE whose telephone number is (571)270-5049. The examiner can normally be reached M-Th 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AUDREY L BUTTICE/Examiner, Art Unit 1647                                                                                                                                                                                                        /JOANNE HAMA/Supervisory Patent Examiner, Art Unit 1647